EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Maqsood Ahmed on 04/13/2021.

The application has been amended to correct the format of the claims as follows: 

1-18 (Canceled)

19.    (Currently Amended)	A device for facilitating the treatment of chronic wounds or ulcerations on a user’s limb or the user’s foot, the device comprises: 
	a first insole constructed from semi compressed felt, wherein the semi compressed felt is made from cellulose and wool;
	a cavity carved through the first insole, wherein the cavity is round in configuration, wherein a top surface of the cavity is beveled, and wherein the cavity in the first insole is configured to overlap the chronic wounds or the ulcerations on the user’s limb or the user’s foot;
	an intermediate insole constructed from the semi-compressed felt;
	a third sole constructed from semi-hardened plastic, wherein the third sole serves as permanent base for the device;
	a compression sock that is equipped with a zipper; 

	wherein the compression sock has a compressive strength of about 10-50 mmHG.

20.    (Currently Amended)	The device of claim 19, wherein the semi-hardened plastic includes Ethylene Vinyl Acetate (EVA).

21.    (Currently Amended)	The device of claim 19, wherein the first insole and the intermediate insole are moisture and fluid absorbent and provide self-aeration, wherein the self-aeration comprises about 29% oxygen from air, and wherein the oxygen is configured to help in recovery of the chronic wounds or the ulcerations.

22.    (Currently Amended)	The device of claim 19, wherein the beveled cavity is configured to reduce stress around the chronic wounds or the ulcerations on the user’s limb or the user’s foot.

23.    (Currently Amended)	The device of claim 22, wherein the cavity is configured to allow flow of drainage or extrude from the chronic wounds or the ulcerations of the user’s limb or the user’s foot through the cavity;

	wherein the first insole and the intermediate insole are changed periodically.

24.    (Currently Amended)	The device of claim 19, wherein the compression sock is ankle or knee-high sock.

25.    (Currently Amended)	The device of claim 24, wherein the zipper is configured to facilitate placement of the intermediate insole and the first insole along with the user’s limb or the user’s foot in the compression sock.

26.    (Currently Amended)	A method for facilitating a treatment process for chronic wounds or ulcerations of a user’s limb or user’s foot, the treatment process comprising the steps of:
	constructing a first insole from a semi-compressed felt,
	carving a cavity in the first insole configured to overlap chronic wounds or ulcerations on a user’s limb or the user’s foot;
	constructing an intermediate insole from the semi-compressed felt;
	constructing a third sole from Ethylene Vinyl Acetate, wherein the third sole serves as a permanent base for the device;
	equipping a compression sock with a zipper;

	detachably attaching the compression sock equipped with the zipper to a top surface of the third sole with a low adhering adhesive;
		placing the intermediate insole inside the compression sock equipped with the zipper;
		placing the first insole on top of the intermediate sole;
		securing the compression sock equipped with the zipper to a user’s limb or the user’s foot. 
Allowable Subject Matter
Claims 19-26 was allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
04/13/2021